Citation Nr: 0009445	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-27 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right eye 
blindness.

2.  Entitlement to service connection for left eye impaired 
vision.

3.  Entitlement to total disability rating for compensation 
purposes on the basis of individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1948 to 
February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In pertinent part, the RO denied service connection for right 
eye blindness, left eye vision impairment and a TDIU.  In 
February 1997 and February 1999 the case was remanded to the 
RO for additional development of the evidence regarding the 
issues of the right and left eyes.

Service connection was granted for a seizure disorder and 
assigned an evaluation of 60 percent effective July 7, 1993.  
In this instance, there was a full grant of the benefit 
sought.  If the veteran disagrees with either the evaluation 
or the effective date assigned for his service-connected 
seizure disorder, he must submit notice of disagreement to 
the RO.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).

Entitlement to special monthly pension on account of need of 
regular aid and attendance from September 13, 1995 was 
granted by rating decision dated in December 1995.  This was 
a full grant of this benefit.  If the veteran disagrees with 
the effective date assigned he must submit notice of 
disagreement.  Id. 

In August 1999 the RO affirmed the denials of entitlement to 
service connection for right eye blindness and left eye 
impaired vision.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The claims for service connection for right eye blindness 
and left eye impaired vision are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.

2.  Service connection has been granted for a seizure 
disorder, rated as 60 percent disabling; acquired deformity 
of the right leg with 1/2 inch shortening and 10 degrees 
lateral angulation with arthritic changes, rated as 20 
percent disabling; gunshot wound of the right leg with muscle 
damage (Group X), rated as 20 percent disabling; gunshot 
wound of the right foot with partial paralysis of the right 
large toe with arthritic changes, rated as 10 percent 
disabling; perforating gunshot wound of the right shoulder, 
rated as 10 percent disabling; perforating gunshot wound of 
the left mid thigh, rated as 10 percent disabling; 
penetrating gunshot wound of the abdomen with perforation of 
small bowel and cecum, rated as 10 percent disabling.  The 
combined schedular evaluation is 90 percent (Bilateral factor 
considered).

3.  Service-connected disabilities, when evaluated in 
association with the veteran's educational attainment and 
occupational experience, preclude his engaging in all types 
of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted well-grounded claims of 
entitlement to service connection for right eye blindness and 
left eye impaired vision.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran's eyes were 
examined upon entry into the service in February 1948.  
Examination reports show uncorrected right eye vision acuity 
of 20/25 and 20/40 in the left eye.  The records show that 
the veteran was wounded in action in November 1950 in Korea.  
He sustained penetrating wounds to the abdomen, perforating 
the small bowel and cecum, and to his lower and upper body 
including his anterior neck.

In November 1950, subsequent to the incident where the 
veteran sustained gunshot wounds, he was transported to 
Valley Forge Army Hospital (VFAH) where he was evaluated and 
treated for his injuries.  Examination of his eyes at that 
time was reported as essentially negative.

His examination at separation in February 1952 revealed scars 
from gunshot wounds to the chest and abdomen.  It was noted 
that a laparotomy was performed in Korea.  The examination 
report also revealed normal eyes.  His distant vision was 
20/20 for both eyes and his near vision was J-1, for both 
eyes.

In April 1952 the veteran was granted service connection for 
gunshot wound of the right muscle group 10 at 20 percent 
disabling; deformity acquired right leg with 1/2 inch 
shortening and 10 degrees lateral angulation at 20 percent 
disabling; gunshot wound penetration of the abdomen with 
perforation of the small bowel and cecum at 10 percent 
disabling; gunshot wound perforating of the right shoulder, 
healed at 10 percent disabling; gunshot wound perforating of 
the mid left thigh, healed at 10 percent disabling; and 
gunshot wound healed of the right foot with partial paralysis 
of the right large toe at 10 percent disabling.




VA examination report in April 1977 revealed the veteran 
complained of problems with his right knee.  A diagnosis of 
medial meniscus tear was rendered.  VA disability evaluation 
in August 1977 revealed that there was a 11/2 inch shortening 
of the right leg due to destruction of bone in the upper 1/3 
of the right tibia where the bullet entered from the lateral 
aspect and blew out some of the bone on the medial aspect, 
causing bowing of the right leg and some weakness, with 
increased stress due to the bowing of the right knee joint, 
which in turn caused degenerative arthritis.  There was 
crepitation in the right knee.  However strength in the knee 
was fairly good.  There was swelling and tenderness over the 
medial aspect of the right knee.  It was noted that he was 
able to walk with a limp on his toes and heels.  

The diagnoses were gunshot wounds of muscle group 10 on the 
right; gunshot wound, perforating, right shoulder, with 
normal range of motion; gunshot wound, perforating, right mid 
thigh; gunshot wound, perforating, right foot, with residuals 
of partial paralysis, medial aspect, right great toe; gunshot 
wound, right leg, with 11/2 inch shortening due to increased 
angulation due to bone destruction; and degenerative bone 
disease of the right knee with increasing disability.  X-ray 
revealed a loss of bony tissue of the upper 1/3 right tibia 
due to perforating gunshot wound.

In July 1977 the veteran requested an increased evaluation 
for his service-connected disabilities and a total disability 
rating due to injuries he received in combat which he claimed 
were causing him problems with walking and standing and 
preventing him from working.

In August 1977 the RO denied an increased evaluation for the 
veteran's service-connected disabilities and denied 
consideration of a total disability rating because the 
veteran was employed on a full-time basis at that time.





VA medical records dated in November 1982 revealed a 
diagnosis of a seizure disorder.  A September 1987 diagnosis 
indicated seizure disorder, on treatment with break through 
activity.  Examination of the veteran's right knee revealed 
that it was broadened with crepitus and decreased range of 
motion.  Anterior tibia and fibula scarring and bowing were 
noted.  He was also diagnosed with status post gunshot wounds 
with secondary right leg shortening and degenerative disease.  
The physician noted that at that time and with the available 
information, the veteran was currently permanently disabled 
secondary to his extensive orthopedic problems and 
uncontrolled seizure disorder.

In August 1987 the veteran filed a claim for an increased 
evaluation in his service-connected disabilities.  He also 
filed an informal claim for service connection for a seizure 
disorder and he indicated that he was unemployable.  All 
claims were denied by the RO in a confirmed rating decision 
in September 1987.

VA progress notes dated intermittently from January 1988 to 
December 1993, in pertinent part, revealed that the veteran 
was diagnosed with and received treatment intermittently for 
a seizure disorder and degenerative joint disease.  In July 
1988 and September and December 1993 it was reported that he 
had no seizures.  In October 1989 it was reported that his 
last seizure was in March 1989.

On a VA medical record in June 1993 the veteran was diagnosed 
with seizure disorder and his physical activity was 
restricted to no driving.  He was noted to be under VA 
treatment for same.  In a June 1993 statement the veteran 
stated that his seizures had become more frequent and he was 
no longer able to drive. 

In July 1993 the veteran received post-service VA medical 
treatment for his eyes.  He reported right eye blindness 
since 1950 and complained of visual changes in his left eye.  
He stated that he was having difficulty with near vision of 
the left eye.  He did not have glasses.  On external 
examination the right eye did not react, and traumatic 
aphakic, was noted.  

Internal examination of the right eye revealed optic atrophy.  
External examination of the left eye revealed that the pupil 
reacted normally.  Internal examination of the left eye 
revealed clear lens.  He was diagnosed with optic atrophy of 
the right eye.  It was noted that glasses were ordered.

In July 1993 the veteran filed an informal claim of 
entitlement to service connection for right eye blindness, 
and deteriorating vision of his left eye, and a TDIU.

In an August 1993 application for a TDIU, the veteran 
reported that he had last worked in 1984, as a carpenter.  He 
indicated he had completed eight years of grade school.  He 
reported he had left his job due to disability, which he 
reported as frequent seizures.  He specifically stated that 
he had lost his judgmental ability and was unable to work.

In August 1993 the veteran underwent a VA general medical 
examination.  The examiner noted he had a history of multiple 
gunshot wounds in the right greater toe, right lower leg, 
right thigh, left thigh, left lower quadrant of the abdomen, 
right upper arm, anterior shoulder, etc.  His complaints 
included diminished visual acuity, and inability to walk too 
long because of the pain and swelling of the right knee.  He 
denied any shoulder problems.  Examination disclosed multiple 
residuals of combat incurred scarring.  

Examination of his eyes revealed right eye blindness.  Vision 
in the left eye was intact.  The left pupil was reactive to 
light.  

X-rays revealed mild arthritic changes in the form of medial 
joint space narrowing.  Deformities of the tibia and fibula 
were noted.  Hallux valgus deformity of the 1st 
metatarsophalangeal joint and marked arthritic changes were 
also noted.

VA examination was conducted in September 1993.  Post-
traumatic seizure disorder was noted.  It was also noted that 
there were no seizures and that the veteran was doing well.  

Also in September 1993 medical records revealed a diagnosis 
of a right eye disorder.  X-rays taken in October 1993 
revealed a metallic density in the right orbital or 
infraorbital region.

On VA examination in October 1993 the physician noted the 
veteran had a history of multiple injuries including shell 
fragment wounds (SFWs) of the head and face during military 
service resulting in loss of vision in the right eye and 
seizure disorder.  He noted further that the veteran had a 
history of extremity injuries resulting in scars and 
deformity and traumatic osteoarthritis.  In addition, it was 
noted that the frequency of the seizures was 2 to 3 a year 
with the last seizure in June 1993.  It was also noted that 
the veteran was on Dilantin.  

Right eye blindness was indicated and vision in the left eye 
was recorded as 20/40.  The diagnoses were a history of SFW 
of the head and face, right eye, right eye blindness 
secondary to trauma and post traumatic seizure disorder, 
generalized.  X-rays of the veteran's skull revealed retained 
metallic (shrapnel) fragment in the right orbit.

In February 1994 the veteran's claims of entitlement to 
service connection for right eye blindness, and deteriorating 
vision in the left eye and, a TDIU were denied by the RO.  

On examination in February 1995 it was indicated that the 
veteran had no seizures for a year.  Diagnoses of seizure 
disorder and degenerative joint disease were rendered.

Progress notes of June 1995 reveal that veteran was seen for 
a follow-up for his seizure disorder.  It was noted that he 
had three seizures during the past six weeks.  No weakness 
was noted.  It was also noted on the report that range of 
motion of the veteran's right knee was restricted and 
painful.

At his personal hearing in June 1995 the veteran testified 
that he sustained several wounds when a hand grenade exploded 
nearby while he served in Korea.  Hearing Transcript (Tr.), 
p. 3.  He stated that a piece of shrapnel penetrated his head 
near his right eye.  Tr., p. 4.  He further testified that 
his first seizure occurred in approximately 1976 and they 
have continued.  Tr., pp. 17-18.  He stated that he has been 
on medication for seizures.  Tr., p. 18.  He also stated that 
he has not had a head injury since being wounded in Korea.  
Tr., pp. 18-19.

In addition, the veteran testified that when he was wounded, 
his whole face felt numb.  He further testified that he 
thinks that a shell fragment penetrated his eye.  He stated 
that he could still see, but images were blurred.  Tr., pp. 
4-5.  He also stated that he did not bleed from his eye.  He 
further stated that when he closed his eye, it felt as though 
a pin was sticking out of it.  Tr., p. 5.  He testified that 
his eye was examined when he was at a M.A.S.H. Unit, but 
never treated.  Tr., p. 7.  He further testified that he does 
not recall actually receiving treatment for his eye.  

The veteran stated that a needle was put down in his eye and 
he heard the doctors say that it would deaden the nerve.  He 
further stated that he heard the doctors discuss the shrapnel 
being enlarged in his temple and that he would not live 
through an operation to take it out.  Tr., p. 9.  He stated 
that he did not seek treatment for his eye for the remainder 
of his time on active duty.  Tr., pp. 7-8.  He also stated 
that he did not regain full sight in his eye after being 
wounded and it kept deteriorating.  Tr., p. 13.  He further 
stated that he never complained about the poor vision in his 
eye.  Tr., p. 8.  The veteran testified that he was 
unemployable because of his leg.  Tr., pp. 16-17. 

The veteran's spouse testified that in the past year, he had 
had between four and six seizures.  Tr., p. 18.  She further 
testified that when she first met him, he was blind in his 
right eye.  She stated that they were married in 1964.  Tr., 
pp. 13-14.

In an August 1995 neurology compensation examination report, 
it was noted that the veteran was referred for an opinion as 
to the etiology of his seizure disorder.  


It was noted that he suffered SFW of the head and face; and 
x-rays revealed retained shrapnel fragments in the right 
orbit.  It was further noted that the etiology of the 
veteran's seizures was SFW of the head.  The examiner noted 
that the nature of the seizures is generalized.  

VA eye examination in August 1995 showed right eye blindness 
and corrected left eye near vision of 20/30, and uncorrected 
of 20/70 for near and 20/40 for far.

In September 1995 the veteran filed a claim, inter alia, for 
a TDIU.

An October 1995 VA progress note indicated that the veteran 
had no seizures.  It also indicated that in August he 
suffered a stroke.  

In addition, in October 1995, the hearing officer denied 
entitlement to service connection for blindness of the right 
eye, and deteriorating vision of the left eye, and a TDIU.

VA medical examination in December 1996 showed the veteran 
had right eye blindness and 20/30-vision acuity in the left 
eye with glasses.  A February 1996 VA medical report shows he 
was diagnosed with right eye blindness, right eye aphakic and 
other eye disorders.

The veteran's spouse, in an undated letter, wrote that the 
veteran has shrapnel in his right temple from a grenade that 
took the sight in his right eye.  She stated that the veteran 
was taken to the M.A.S.H. unit where the nerve in his eye was 
deadened.  She further stated that after service, the veteran 
worked as a carpenter until 1984 when he started having bad 
seizures and began to fall from the roofs of houses that he 
was helping to build.  She also stated that in August 1995 
the veteran suffered a stroke, which affected his left side.  
She stated that he was unable to use his left arm and hand 
and his short-term memory was very bad.

In December 1997 the veteran underwent a VA eye examination.  
On examination he denied any light perception of the right 
eye.  The left eye, uncorrected had a visual acuity of 
20/200, near and 20/40-3, far.  Corrected vision of the left 
eye was 20/50, near and 20/50-2, far.

In August 1998 the physician noted that loss of vision in the 
right eye due to trauma was evidenced by corneal scaring, 
aphakia and chorio-retinal scarring noted by ophthalmology.  
The physician further noted the veteran claimed that his 
right eye disability was due to SFWs in 1950.  The physician 
also noted that there was nothing to corroborate or confirm 
what was in the claims folder.  

In May 1999 this VA physician again reviewed the claims file 
and determined that the veteran's loss of vision in his right 
eye was due to a remote trauma of undetermined etiology.  He 
stated that he did not know what type of trauma or when it 
happened.  He further stated that there was nothing in the 
claims folder to substantiate that the veteran had an eye 
injury during military service.  In addition, he stated that 
the veteran, by his own letter, never claimed any eye injury 
or visual impairment as late as 1977.  

Service connection has been granted for a seizure disorder, 
rated as 60 percent disabling; acquired deformity of the 
right leg with 1/2 inch shortening and 10 degrees lateral 
angulation with arthritic changes, rated as 20 percent 
disabling; gunshot wound of the right leg with muscle damage 
(Muscle Group X), rated as 20 percent disabling; gunshot 
wound of the right foot with partial paralysis of the right 
large toe with arthritic changes, rated as 10 percent 
disabling; perforating gunshot wound of the right shoulder, 
rated as 10 percent disabling; perforating gunshot wound of 
the left mid-thigh, rated as 10 percent disabling; and 
penetrating gunshot wound of the abdomen with perforation of 
small bowel and cecum, rated as 10 percent disabling.  The 
combined schedular evaluation is 90 percent (bilateral factor 
considered).


Nonservice-connected disabilities have been reported as right 
non-hemorrhagic parietal infarct with residual partial 
aphonia and left hemiparesis, rated as 100 percent disabling; 
blindness of the right eye, rated as 30 percent disabling; 
deteriorating vision of the left eye, rated as 10 percent 
disabling; chest pain with numbness in the arms, rated as 
noncompensable; and frozen feet, rated as noncompensable.  
The veteran is rated as permanently and totally disabled for 
pension purposes, and is in receipt of special monthly 
pension by reason of being in need of regular aid and 
attendance.  
Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  


A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, supra.  
The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak, supra at 611, a claim based only on the veteran's lay 
opinion is not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1999).





In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

Notwithstanding the foregoing, service connection may be 
granted for disease, which is diagnosed after discharge from 
military service, when all the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  38 C.F.R. § 3.303 (1999).  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, supra at 489.





In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1999).

If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  The existence of nonservice-connected disabilities 
will be disregarded if the above stated percentage 
requirements are met and the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a) (1999).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (1999).





In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (1999).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the Court held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b).  Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background is also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  



The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (1999).


Analysis

Entitlement to Service Connection for Right Eye 
Blindness and Left Eye Impaired Vision

As stated earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that his claims of entitlement to service 
connection for right eye blindness and left eye impaired 
vision must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The threshold question to be answered is whether the veteran 
has presented well grounded claims; that is, claims which are 
plausible.  If he has not presented well grounded claims, his 
appeal must fail, and there is no duty to assist him further 
in the development of his claims as any such additional 
development would be futile.  Murphy, supra. 

When a veteran claims that an injury was incurred in service 
while engaged in combat, the provisions of 38 U.S.C.A. 
§ 1154(b) must be taken into consideration.  See Russo v. 
Brown, 9 Vet. App. 46 (1996), see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Caluza, supra.

The application of 38 U.S.C.A. § 1154(b) was thoroughly 
analyzed by the Court in Caluza, supra.  The Court indicated 
that the provision is applicable to the question whether a 
particular disease or injury was incurred or aggravated in 
service.  

The Court found that § 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related 
claims both as to the evidence that a claimant must submit in 
order to make such a claim well grounded and as to the 
evidence necessary in order to establish service connection 
of a disease or injury by providing "lay or other evidence" 
that meets the requirements of section 1154(b) shall be 
accepted as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by service.  

The Court went on to hold that as to such evidence, § 1154(b) 
has three evidentiary elements: (1) The evidence must be 
"satisfactory"; (2) it must be "consistent with the 
circumstances, conditions, or hardship of [combat service]"; 
and (3) it can prevail "notwithstanding the fact there is no 
official record" of the incurrence or aggravation of the 
disease or injury during service.  Id.  

The Court also held that for purposes of § 1154(b), 
satisfactory evidence means credible evidence.  Id. at 510.  
It is the duty of the Board as the fact finder to determine 
credibility of the testimony and other lay evidence.  Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992).  Finally, the 
requirement that only clear and convincing evidence to the 
contrary may be used to rebut evidence submitted in support 
of service connection is applicable only if the veteran has 
presented evidence which meets the evidentiary requirements 
of § 1154(b).  Caluza, supra at 509.

However, the need to demonstrate current disability and 
medical nexus for setting forth a well-grounded claim; is not 
obviated by § 1154(b), rather, the first sentence of section 
1154(b) relates only to incurrence--that is, "what happened 
[in service]." Arms v. West, 12 Vet. App. 188 (1999).  A 
combat veteran who has successfully established the in-
service occurrence or aggravation of an injury pursuant to 
§ 1154(b) and Collette, supra, must still submit sufficient 
evidence of a causal nexus between that in-service event and 
his current disability.  Wade v. West, 11 Vet. App. 302, 305 
(1998).  

Lay testimony may be used to show service connection by 
continuity of symptomatology, as well as to show a nexus 
between the continuity of symptomatology and the present 
disability when "such a relationship is one as to which a lay 
person's observation is competent."  Savage, supra. at 497.

In this case, competent medical evidence fails to establish 
that the veteran had an eye disorder or vision impairment 
during service.  Service medical records are devoid of any 
complaints or treatment of the veteran's eyes.  In fact when 
the veteran was transported to VFAH after he sustained 
gunshot wounds, examination of his eyes revealed normal 
findings.  Thereafter the veteran received treatment at VFAH 
in connection with his combat injuries from 1950 to 
approximately May 1951 during which time, there is no record 
of complaints or treatment for an eye disorder or vision 
impairment.  

Current medical records have established that the veteran has 
right eye blindness and uncorrected vision in the left eye of 
20/200, near.  However, there is no link between the 
veteran's claimed eye disorders and service by competent 
medical authority.  See Caluza, supra.  Additionally the 
veteran's testimony and the statement of his spouse have 
described an injury in service.  With regard to the remaining 
elements of a plausible claim, a nexus between the incident 
in service and the current disability, the veteran has 
presented no medical evidence or opinion to demonstrate such 
an etiological relationship.  A VA physician in 1998 and 1999 
specifically noted that he could not account for the etiology 
of the veteran's eye disorders, and that there was nothing 
gin the claims file to substantiate that the veteran had an 
eye injury in service.

Although evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  This exception applies to the lay assertions by the 
veteran who contends that there is an etiological link 
between current symptoms of his right eye blindness and 
service.  


Lay persons (i.e., persons without medical training or 
expertise) are not competent to offer opinions concerning 
medical causation or diagnosis.  Moray v. Brown, 5 Vet. App. 
211 (1993); Grottveit, supra Espiritu, supra.  In the absence 
of any medical evidence of a nexus to service, the claims for 
service connection for right eye blindness and left eye 
impaired vision are not plausible, and must be denied as not 
well grounded.

In addition, the medical records indicate that post-service 
diagnoses and treatment of eye problems first occurred in 
July 1993, more than 40 years after the veteran's discharge 
from service.  Moreover, the record does not reflect that the 
veteran has asserted a continuity of symptomatology from 
service to the present time.  The absence of any medical 
records of a diagnosis of or treatment for an eye disorder 
for years after service is evidence highly probative against 
the claim.  See Savage, supra, see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991).  Such evidence annuls any 
consideration of service connection based on continuity of 
symptomatology.  See Savage, supra.

Thus, in the absence of competent medical evidence linking 
the veteran's bilateral eye disabilities to service, his 
claims for service connection for right eye blindness and 
left eye impaired vision are not well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

With regard to the claims of entitlement to service 
connection for right eye blindness and left eye impaired 
vision, it is noted that the RO did not specifically deny the 
veteran's claims on the basis of them not being well-
grounded.  When the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the veteran's claim is well grounded, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether the veteran has been 
prejudiced thereby.  

In light of the veteran's failure to meet the initial burden 
of the adjudication process for his claims involving right 
eye blindness and left eye impaired vision, the Board 
concludes that he has not been prejudiced by the decision 
herein.  This is because in assuming that the claims were 
well grounded, the RO accorded him greater consideration than 
his claims in fact warranted under the circumstances.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996);. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, as with the veteran's claims for right 
eye blindness and left eye impaired vision, VA is under no 
duty to assist in any further development of the claims.  
38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Grottveit, supra at 93; 38 C.F.R. 
§ 3.159(a) (1999).  

As the veteran's claims for service connection for right eye 
blindness and left eye impaired vision are not well grounded, 
the doctrine of reasonable doubt has no application to these 
claims.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim of service connection, and the reasons why his claim 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


TDIU

As an initial matter, the Board notes that the veteran's 
claim for entitlement to a TDIU is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  




The claim for a TDIU is not unlike a claim for increased 
compensation benefits based on worsening of service-connected 
disabilities.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631 (1992); see also Murphy, supra at 81; Gilbert, supra, at 
55.  That is, the veteran's claim is not inherently 
implausible.  

The Board finds that as a result of the previous 1997 and 
1999 remands of the case to the RO for further development 
and adjudicative actions, all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  The 
Board finds there is no indication that there are unobtained 
records which are available and which would aid a decision on 
this claim.  Accordingly, the Board concludes that the record 
is complete and that there is no further duty to assist the 
veteran in developing the claim, as mandated by 38 U.S.C.A. § 
5107(a).

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a TDIU.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places him in a different position from other veterans with 
the same disability rating.  The sole fact that he is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

The Board recognizes that the veteran's argument, as 
illustrated by the record, is that he is precluded from 
engaging in all forms of substantially gainful employment due 
to impairment primarily associated with his service-connected 
seizure disorder and orthopedic problems. 

The evidentiary record shows that the veteran sustained 
multiple shell fragment wounds in combat thereby resulting in 
his multiple orthopedic and other disabilities, including 
degenerative joint disease, for which service connection has 
been granted.  His seizure disorder was service connected at 
a later date and the etiology of his seizures, as determined 
by VA physician, was SFW of the head.  Thus, it is noted that 
the veteran's disabilities result from a common etiology.  

He is service-connected for a seizure disorder at 60 percent 
disabling, acquired deformity right leg with 1/2 inch 
shortening and 10 degrees lateral angulation with arthritic 
changes at 20 percent disabling, gunshot wound of the right 
leg at 20 percent disabling, gunshot wound of the right foot 
with partial paralysis of the right large toe with arthritic 
changes at 10 percent disabling, perforating gunshot wound of 
the right shoulder at 10 percent disabling, perforating 
gunshot wound of left mid-thigh at 10 percent disabling, and 
penetrating gunshot wound of the abdomen, with perforation of 
small bowel and cecum at 10 percent disabling.  

In addition, the record shows that the veteran has the 
following multiple non-service-connected disabilities: he 
suffered a massive right non-hemorrhagic parietal infarct 
that left residual partial aphonia and left hemiparesis, 
which causes him to be confined to a wheelchair; he also has 
right eye blindness; deteriorating vision of the left eye; 
chest pain, numbness in his arms; and frozen feet.



In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); 38 C.F.R. § 3.341(a).  Rather, only his 
service-connected disabilities, may be considered, in 
connection with his educational attainment and occupational 
experience.

In this case, the Board has carefully considered the evidence 
of record and finds that based on the veteran's level of 
education and his combined service-connected disabilities, he 
is entitled to a TDIU.  The evidence shows that the veteran 
completed between 7 and 8 years of grammar school and had no 
high school or college education.  In a February 1952 
application, he indicated that he worked as a truck driver.  
In August 1977 he indicated on a VA medical examination form 
that he worked as a landscaper and carpenter.  The record 
further indicates that the veteran last worked as a 
carpenter.  

The veteran has not worked since 1984.  He testified that he 
left his job as a carpenter due to having frequent seizures.  
In corroboration with the veteran's assertion, his wife, in a 
written statement to the RO stated that he stop working as a 
carpenter because his seizures would cause him to fall.  
Medical records from 1982 to 1995 consistently revealed that 
the veteran had a seizure disorder.  Actual seizures occurred 
intermittently within that time period.  

However, medical records show that his seizures increased 
from 2 to 3 a year in 1993 to three seizures in six weeks in 
1995.  His wife, further testified at the personal hearing 
that the veteran has approximately 4 to 6 seizures a year.  
The Board reiterates the fact that the veteran is evaluated 
at 60 percent disabling for his seizure disorder, which in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.


The veteran's multiple service-connected disabilities, other 
than his seizure disorder, include multiple orthopedic 
problems inclusive of degenerative joint disease.  Although 
residuals of the veteran's SFWs are currently manifested by 
well healed scarring, he continues to experience the 
disabling affects of his service-connected arthritic changes 
associated with his right leg which has adversely affected 
his ambulatory ability.  

Additionally, the record shows that prior to the massive 
stroke, the veteran's judgment was adversely affected by 
persistent seizure activity which was the single most 
important factor necessitating his termination of employment 
well in advance of more recent medical complications 
involving a stroke.  The Board is persuaded by the competent 
medical opinion contained in the record to the effect that 
the veteran is permanently disabled due to his extensive 
orthopedic problems and uncontrolled seizure disorder. 

Medical evidence revealed a 1 1/2 inch shortening of the right 
leg due to destruction of bone in the upper 1/3 of the right 
tibia where the bullet entered damaging bone on the medial 
aspect, causing stress due to bowing on the knee joint which 
caused degenerative arthritis.  Medical evidence showed 
degenerative bone disease of the right knee with increasing 
disability.  The veteran reported having problems with 
walking and standing as a result of his service-connected 
disability, which was preventing him from working.  The 
veteran's description of his symptomatology is supported by 
the medical evidence that shows that range of motion of the 
veteran's right knee was restricted and painful.

The competent evidence indicates that the veteran has 
physical limitations due to his service-connected 
disabilities that render him incapable of performing tasks 
that require physical labor, in such categories of jobs as a 
landscaper and carpenter.  Moreover, due to his seizures, he 
was restricted from driving, therefore he is incapable of 
performing jobs associated with driving, as truck driver was 
indicated in his employment history.  Furthermore, his 
limited education is a factor in obtaining employment outside 
the realm of his occupational background and experience.  

Thus, the evidence of record shows that the veteran, aside 
from seriously disabling nonservice-connected disabilities 
including residuals of a stroke, is precluded from working by 
reason of the combined disabling effects of his service-
connected disabilities alone.  The service-connected 
disabilities, when evaluated in association with the his 
educational attainment and occupational experience, preclude 
his engaging in all types of substantially gainful 
employment.

Accordingly, entitlement to TDIU benefits is granted pursuant 
to 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1999).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for right eye blindness, 
the appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for left eye-impaired 
vision, the appeal is denied.

Entitlement to a TDIU is granted, subject to governing 
criteria applicable to the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

